Citation Nr: 0839162	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-33 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed renal cell 
carcinoma, as due to exposure to Agent Orange.  

2.  Entitlement to service connection for essential 
hypertension, to include due to exposure to Agent Orange and 
as secondary to service-connected diabetes mellitus Type II.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1971.  The veteran served in the Republic of Vietnam from 
January to December 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008; the hearing 
transcript is of record.  

The Board also notes that, as part of a VA Form 21-4138 
signed by the veteran's representative in September 2008, the 
veteran requested that his claim concerning an increased 
rating for the service-connected diabetes mellitus be 
withdrawn.  Thus, this matter is not before the Board for 
appellate consideration.  

The issue of service connection for essential hypertension, 
to include due to exposure to Agent Orange or as secondary to 
service-connected diabetes mellitus Type II is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran is Republic of Vietnam in 1970, the veteran 
may presumed to have been exposed to Agent Orange.  

2.  The veteran's bilateral renal cell carcinoma is shown at 
least as likely as not to be due his exposure to Agent Orange 
while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral renal cell carcinoma is 
due to his exposure to Agent Orange that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in January 2004 and December 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

The March 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The claims were readjudicated in a February 
2008 Supplemental Statement of the Case (SSOC).  There is no 
evidence of any VA error in notifying or assisting prejudices 
the veteran or reasonably affects the fairness of this 
adjudication.  Indeed, the veteran has not suggested that 
such an error, prejudicial or otherwise, exists.  Thus, to 
the extent taken hereinbelow is favorable to the veteran, 
further discussion is not required at this time.  


Factual Background

The veteran performed active duty from August 1969 to October 
1971 and served in the Republic of Vietnam from January 1970 
to December 1970.  

The service treatment record is shown to be negative for any 
complaints or diagnosis of renal cell carcinoma.  

A September 1999 private discharge summary includes a 
diagnosis of left cystic renal mass consistent with cystic 
renal cell carcinoma.  

An October 1999 private surgical record shows that 
examination of a left kidney mass showed findings of renal 
cell carcinoma.  A February 2002 private medical record notes 
a history of renal cell carcinoma.  

A June 2004 private discharge summary shows a diagnosis of 
right kidney adenocarcinoma.  

A July 2005 letter from the veteran's private treating 
physician notes that, as a urologist, he did not consider 
himself an expert in the area of Agent Orange and the related 
malignancies associated with exposure to this chemical.  On 
the other hand, he noted that, from 30 years of practice and 
based on a review of the medical literature, the incidence of 
some urinary tract tumors was increased in those exposed to 
Agent Orange while serving in Vietnam.  He added that the 
veteran's bilateral renal cancer "could" be related to 
Agent Orange exposure.  

A private medical evaluation, completed in December 2005, 
shows that the physician reported having an opportunity to 
review the veteran's medical records.  He opined that the 
veteran's renal cell carcinoma was "likely caused" by his 
service time exposure to Agent Orange based on the fact that 
the veteran entered service in fit condition, was exposed to 
Agent Orange in Vietnam, had bilateral renal cell carcinoma, 
did not have a family history of renal cell carcinoma, and 
Agent Orange being a known carcinogen.  He added that, based 
on his review of the Institute of Medicine's Veterans and 
Agent Orange Update (IOMVAOU), and 35 included studies, that 
the preponderance of the medical data was essentially in 
favor of a finding of an association between Agent Orange 
exposure and the induction of renal cell carcinoma.  He 
mentioned that this opinion was consistent with the opinion 
reported by the veteran's private treating physician.  

A second private medical evaluation, completed in April 2006, 
shows that the physician again reported having an opportunity 
to review the medical records, including the veteran's 
service medical records.  He took exception with VA position 
that the National Academy of Sciences had not found an 
association between herbicides and renal cancer.  

A May 2006 letter from another private physician shows that 
he reviewed the veteran's complete medical file, to include 
VA rating decisions and medical opinions of record.  He 
concluded that, after an exhaustive search of the medical 
literature on renal cell carcinoma and its association with 
Agent Orange exposure, the matter had not been thoroughly 
investigated.  

The physician commented that the best studies were documented 
in Veterans and Agent Orange, Update 2004.  He concluded, 
following enunciating specific scientific data, that the 
veteran's exposure to Agent Orange while in the military was 
the "likely cause" of his bilateral renal cell carcinoma.  

Also of record is a November 2006 opinion supplied by VA's 
Chief Public Health and Environmental Hazards Officer.  He 
noted that the most recent Institute of Medicine (IOM), 
National Academy of Sciences (NAS), report of herbicides used 
in the Republic of Vietnam, Veterans and Agent Orange, Update 
2004, concluded that there was inadequate and insufficient 
evidence to determine whether an association existed between 
exposure to herbicides and renal cancer.  

It was observed that one of the reporting private physicians 
had relied on some of the studies reviewed by the IOM.  The 
reviewing VA physician noted that VA by law and precedent 
gave a lot of weight to the IOM findings.  He thereafter 
opined that while it was "possible" that the veteran's 
bilateral renal carcinoma were due to exposure to herbicides 
used in the Republic of Vietnam, it was not "likely or at 
least likely as not" that such a relationship existed.  

In December 2006 the VA Acting Director, Compensation and 
Pension Service, reviewed the veteran's claims folder.  He 
opined that "there [was] no reasonable possibility" that 
the veteran's bilateral renal carcinoma could be attributed 
to exposure to certain herbicide agents, including Agent 
Orange.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As a Vietnam veteran who served in the Republic of Vietnam 
the veteran is presumed to have been exposed to a herbicide 
agent (to include Agent Orange) during active military 
service.  38 C.F.R. § 3.307.  

While that regulation provides that certain diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied, the list of diseases does not include his claimed 
renal cell carcinoma.  See 38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Hence, the veteran may establish service connection for his 
claimed renal cell carcinoma by presenting evidence which 
shows that it is at least as likely as not that the disease 
was caused by in-service exposure to Agent Orange.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  




Analysis

Renal Cell Carcinoma

The veteran asserts that his exposure to Agent Orange while 
serving in the Republic of Vietnam caused his bilateral renal 
cell carcinoma that was first diagnosed on the left in 1999.  

As noted, the veteran's military service included a tour in 
the Republic of Vietnam.  By virtue of this service, he may 
presumed to have been exposed to Agent Orange.  In fact, he 
has already been granted service connection for diabetes 
mellitus in accordance with this regulation.  

Renal cell carcinoma is not one of the cancers listed as one 
subject to presumptive service connection based Agent Orange 
exposure.  Absent an identified cancer entitled to a 
statutory presumption of service connection, the veteran's 
claim must be decided on the basis of direct service 
connection.  See Combee, supra.  

Here the medical evidence is not entirely clear.  On the one 
hand, the medical opinions supplied in December 2005 and May 
2006, supported by medical literature and a rationale, opined 
that is was "likely" that the veteran's Agent Orange 
exposure had caused the veteran's renal cell carcinoma.  

On the other hand, in a November 2006 statement, a VA Chief 
Public Health and Environmental Hazards Officer, while 
observing that it was "possible" that exposure to Agent 
Orange had caused the veteran's renal cell carcinoma, he 
concluded that it was not shown that "likely or at least 
likely as not" that such a relationship existed.  

Further, the Board is mindful that the VA Acting Director of 
Compensation and Pension Services opined in December 2006 
that "no reasonable possibility" existed between a causal 
relationship between Agent Orange exposure and the 
development of renal cell carcinoma.  

Like the private physicians who opined in 2005 and 2006, 
these VA opinions were also supported in the medical 
literature and a detailed rationale.  Essentially, these VA 
medical professionals opined that there was no substantial 
evidence to support a link between the veteran's renal cell 
carcinoma and Agent Orange exposure.  

However, given the facts presented in this case, the Board 
finds that there is an approximate balance of positive and 
negative medical evidence on the issue of whether the 
development of the veteran's bilateral renal cell carcinoma 
can be causally linked to the exposure to Agent Orange in 
service while serving in the Republic of Vietnam.  

Whenever there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt is to be 
given to the claimant.  

Accordingly, by resolving the benefit of the doubt in the 
veteran's favor on these facts alone, service connection for 
bilateral renal cell carcinoma is granted.  38 U.S.C.A. 
§ 1110, 1116, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303; Combee, supra.  


ORDER

Service connection for renal cell carcinoma, to include as 
residual to exposure to Agent Orange, is granted.  


REMAND

Initially, the Board observes that in September 2003 the 
veteran asserted that his current hypertension is the result 
of the service-connected diabetes mellitus.  Service 
connection was granted for diabetes mellitus Type II in March 
2004.  

Also, in September 2008, at the hearing, the veteran 
testified that his claimed hypertension disorder might be due 
to his exposure to Agent Orange.  See page 17 of hearing 
transcript.  

In reviewing the record, the Board finds that pertinent 
medical records from the Krohn clinic beginning in January 
1988, as well as treatment records associated with treatment 
of the veteran by Dr. Mahan since January 1988 have not been 
obtained for review in this case.  

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, given the action taken hereinabove, the RO must 
address any possible relationship between the bilateral renal 
carcinoma and the development of the veteran's hypertension.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  With the veteran's permission and 
cooperation, the RO should take 
appropriate steps to obtain for copies of 
any treatment records pertaining to care 
received by the veteran at the Krohn 
clinic and from Dr. Mahan, both since 
January 1988.  If these records cannot be 
obtained, the attempt to obtain them 
should be documented for the record, and 
the veteran informed in writing.  

2.  Following completion this 
development, to the extent possible, the 
veteran should be afforded an appropriate 
VA examination to determine the likely 
etiology of the claimed hypertension.  
The examiner should also review the 
entire claims folder and render a medical 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any current 
hypertension was caused or aggravated by 
the service-connected diabetes mellitus 
Type II or the now service-connected 
bilateral renal cell carcinoma.  

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate the veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


